DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Patent Application JP2018-128241 filed July 5th, 2018).

Response to Arguments
Applicant amended claims 1 – 15 beyond formalities, 112, and 101 Rejections.
The pending claims are 1 – 15 [Page 14 lines 1 – 5].

Applicant amended the Title of Invention and argues the Examiner’s Specification Objection [Page 14 line 6 – Page 15 line 4 (excluding paragraph copied and pasted)].  In the sole interest to expedite prosecution, the Objection is currently withdrawn, but will be revised as the reference characters objected to should read --P308-- and --P309—instead of “B308” and “B309” as listed in Figure 8.
Applicant amended the Specification and Drawings to overcome Examiner’s Drawing Objections [Page 15 line 5 – Page 16 line 17].

Applicant amended the claims to address Examiner’s Claim Objections [Page 16 line 18 – Page 25 line 9].  The Examiner reconsiders the Objections in view of amendments made to the claims.
Applicant's arguments filed September 15th, 2022 [Page 17 line 1 – Page 20 line 2] have been fully considered but they are not persuasive.
Applicant attempts to invoke one of ordinary skill in the art as understands "quantization" by citing the Wikipedia® online encyclopedia [Page 17 lines 10 – Page 18 line 16 (Page 18 lines 5 – 16 address similar independent claims and dependencies and Page 17 line 17 – Page 18 line 4 cite MPEP2173.04 regarding Breadth is not Indefiniteness but is not persuasive in view of the unreliable source used as basis for the argument and conclusion asserted)].  The Examiner observes Wikipedia is held to be an unreliable source ["Notably, Wikipedia disclaims the validity of its website's content and is unreliable." See Techradium, Inc. v. Blackboard Connect Inc., 2009 WL 1152985, *4 n.5 (E.D. Tex. 2009)], thus the definition provided is not considered.  In view of Wikipedia being an unreliable source, the argument is unpersuasive so the claim Objection may be maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention [Page 18 line 17 – Page 20 line 2], it is noted that the features upon which applicant relies (i.e., reading Figures 2 – 3 (subfigures included) regarding a change in distribution of the numerical values in which the sampling area changes along with the distribution (the two are not differentiated in the claims)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the arguments for claims 3 and 10 are unpersuasive as one of ordinary skill in the art is not fairly notified of the “change of distribution” nor the scope of what constitutes such “changes” in the conditional claim limitation.

Applicant amended the claims to address Examiner’s 112 Rejections [Page 25 line 10 – Page 29 line 12].  The Examiner reconsiders the Rejections in view of the amended claims.
Applicant's arguments filed September 15th, 2022 [Page 26 lines 3 – 20] have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reading into the claims a matrix of weights / matrix based inputs and neural network processing and further evidenced by claim 7 merely lists the numerical value as a scalar (“a weighting factor”)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant amends the claims to address Examiner’s 101 Rejection [Page 29 line 13 – Page 31 line 7].  The Examiner reconsiders the Rejections in view of the amended claims.
Applicant's arguments filed September 15th, 2022 [Page 30 line 1 – Page 31 line 9] have been fully considered but they are not persuasive.
Applicant contends the Examiner did not properly afford claim their broadest reasonable interpretation, however ignores the Examiner analyzing Paragraphs 22 – 23 of the Specification which is in line with guidance in MPEP2106 II which are the only paragraphs that discuss any possible structure or implementation of the invention.  Further, the amended “program storage device” is not recited at all in the Specification and thus in view of the silent Specification at least encompasses transitory media in view previous similar reasoning.
While the Applicant’s points may be understood, the Examiner respectfully disagrees.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	First, the Applicant recites the references previously cited against the claims [Page 31 lines 15 – 19] and recites amended independent claim 1 with Specification support [Page 32 lines 1 – 22].
Second, the Applicant alleges Wang does not teach features of the amended claim [Page 32 line 23 – Page 37 line 14].  The Applicant alleges 11 features most of which are now in the amended independent claim not taught by Wang [Page 32 line 23 – Page 34 line 2].  However, the Applicant argues portions of Wang but does not clearly elaborate on each item other than to argue and shift burdens (and ignores relevant teachings such as Figure 2 S230 which clearly addresses reducing bit width of numbers to one of ordinary skill in the art).  While a new reference is cited against the amended claims, Wang still renders obvious many features of the amended invention.  Contrary to Applicant’s assertions [Page 34 line 11 – Page 35 line 2], Wang’s techniques are for neural network parameters which includes weights and biases as one of ordinary skill in the art appreciates the breadth of Wang’s teachings (e.g. Wang Figure 2).  Applicant next reiterates Wang Paragraphs 24, 26, 32, 38, and 45 [Page 35 line 3 – Page 36 line 4] and alleges Wang teaches away from the amended claims [Page 36 line 5 – Page 37 line 14], however in the breadth of the claims, Wang teaches different quantization ranges and features previously claimed, but would suggest and render obvious features presently claimed as the first quantization would be an obvious variant of the initialization (initial range / width of bits in the number assignment) and then the reassignment / update to m-bits renders obvious the second quantization / second sampling area (see at least Wang Paragraphs 45 – 49), thus the teaching away argument and previous arguments are not persuasive as weights are parameters as taught by at least the cited portions of Wang.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Page 34 lines 6 – 10 (only weighting factors are processed), Page 34 line 11 – Page 35 line 11 (biases are not used or within the broadest reasonable interpretation of the claim) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Third, the Applicant contends Oh does not teach features of the amended independent claims [Page 37 line 15 – Page 41 line 12].  The Examiner notes in view of the amended claims a new reference is cited against the claims, thus renders arguments moot.  Further, the Applicant merely lists 10 items allegedly not taught by Oh in view of the amended claims [Page 39 line 3 – Page 40 line 6] while alleging Oh teaches away, but only in view of reading the Specification into the claims and affording patentable weight to terms and conditions that ordinarily do not receive patentable weight (e.g. “thereby” while not explicitly listed in MPEP2111.04 I and II nevertheless appears to merely state an intended result thus the guidance of MPEP2111.04 applies although the result may only be derived from reading the Specification into the claims).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references [Page 37 line 15 – Page 39 line 2], the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oh teaches known techniques addressing bit width of the weights / parameters used which requires analyzing distributions (combinable to modify processing in view of Figure 4 of Wang) in order to motivate readjusting the quantization range.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second quantization area is smaller than the first [Page 39 line 3 – Page 41 line 4]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Oh does not address the Applicant’s proposed problem solved [Page 41 lines 5 – 12] and is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Oh is very relevant art addressing the same problem of determining bit allocation to use for weights in a neural network and addresses the problem allegedly solved by the claimed invention for at least the reasons cited by Oh.
Fourth, the Applicant contends the independent claims are allowable [Page 41 lines 13 – 16], dependent claims are allowable for at least the reasons given for claim 1 [Page 41 line 17 – Page 42 line 9].  The Examiner notes Wang 10 was not specifically argued.
While the Applicant’s points may be understood, the Examiner respectfully disagrees; however, in the sole interest to expedite prosecution a new reference is cited against the independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2nd, 2019 and March 7th, 2022 was filed before the mailing date of the First Action on the Merits (mailed June 15th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “computer” in claim 1.

The Examiner notes one of ordinary skill in the art the claimed “computer” is being afforded status as connoting sufficient structure to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1, 3, 8, and 10 are objected to because of the following informalities:
Regarding claim 1, in line 17 the phrase “calculated by in the neural” should read as --calculated by the neural-- for clarity and understanding to avoid Indefinite issues.

Regarding claim 3, the claimed “a change in distribution” appears to have Indefinite metes and bounds as no distribution (e.g. frequency count of values used or study as compared to known statistical distributions) or statistical analysis has been performed prior thus a change could not be assessed.
Regarding claim 10, see claim 3 for similar reasoning as the apparatus performing steps of the claimed method and thus is similarly Objected.

Regarding claim 8, the claim is a method claim, but recites various elements and recites the use of instructions / programs to execute the method thus confusing the type of claim (method compared to apparatus or an article of manufacture (e.g. non-transitory computer readable media) performing functions / methods) raising possible Indefinite issues.
Regarding claim 8, the claim recites “thereby providing a second neural network model” (in the “executing a first quantization …” limitation) which raises Indefinite regarding the metes and bounds of the claim as an intended result is recites, claim 1 does not list a corresponding limitation, and the rest of claim 8 does not used the “second neural network” claimed and further raises antecedent Basis Indefinite issues as the neural network for the leaning algorithm and future quantization determinations is performed on lack antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites a “thereby providing …” limitation in the “execute a second quantization …” limitation which has Indefinite metes and bounds as merely stating an intended result but in view of the rest of the “execute …” limitation there is no meaning step stating a requirement of the “second sampling area” or “requantize” which requires the use of fewer bits in the representation of the weights or any positive recitation to achieve the intended result claimed as the first quantization may lead to the reduced bit-width neural network further evidencing the Indefinite metes and bounds in view of the claims.
In anticipating Applicant’s rebuttal, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second sampling area smaller / second quantization using less bits than the first quantization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding claim 8, see claim 1 for similar reasoning for the same claim features and thus is similarly Rejected.
	Regarding claims 2 – 7 and 9 – 15, the dependent claims do not cure the deficiencies of their respective independent claims and thus are as similarly Rejected.

Regarding claim 1, the claim recites “requantize the numerical value” [See the “executes a second quantization …” limitation], but does not further label the result as second or requantized numerical value, thus the “quantized numerical value” has Indefinite metes and bounds which regards to the quantization or requantization step being referred to for proper antecedent basis.
	Regarding claim 8, see claim 1 for similar reasoning for the same claim features and thus is similarly Rejected.
	Regarding claims 2 – 7 and 9 – 15, the dependent claims do not cure the deficiencies of their respective independent claims and thus are as similarly Rejected.

Claim limitation: “a program storage device coupled to the computer, […], the program configures the computer to perform …” [Claims 1 and 8];
has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification is silent as to the metes, bounds, and if any corresponding structure regarding the “program storage device” claimed.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 – 7, the dependent claims does not cure the deficiencies of independent claim 1 and thus are similarly Rejected.
Regarding claims 9 – 15, the dependent claims does not cure the deficiencies of independent claim 8 and thus are similarly Rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1, the Specification is silent regarding the metes and bounds of the claimed “program storage device” and thus the claimed “program storage device” includes transitory media embodiments which are non-statutory subject matter.
Regarding claim 8, see claim 1 for similar reasoning regarding the claimed “program storage device” for similar reasoning as the claim appears Indefinite as to possibly being an article of manufacture, or an apparatus functionally claimed.
Regarding claims 2 – 7 and 9 – 15, the dependent claims does not cure the deficiencies of independent claims 1 or 8 respectively and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 7 – 9, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US PG PUB 2019/0362236 A1 referred to as “Wang” throughout), and further in view of Wang, et al. (US PG PUB 2019/0050710 A1 referred to as “Wang 10” throughout).
Regarding claim 8, see claims 1 and 7 (weights used to combine with claim 3 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 9, see claim 2 (reciting same / similar limitation) which is the apparatus performing the steps of the claimed method.

Regarding claim 1, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10.  The combination teaches
a computer, and a program storage device coupled to the computer, wherein when the computer executes the program, the program configures the computer to perform the following functions [Wang Figure 6 (details of a computer shown and see at least reference characters 601, 602, 603, 608, and 611) as well as Paragraphs 3, 26, 29, 44, and 56 – 62 (computer based implementations to execute programs and teachings of memories to store NN data (including a semiconductor memory))]:
receive a neural network model comprising a plurality of numerical values to be calculated in a learning process [Wang Figure 2 (see at least reference character S210) as well as Paragraphs 23 – 26 (initialization of a NN renders obvious the “receive” step claimed to one of ordinary skill in the art) or in the alternative Wang 10 Figure 1 (see at least reference characters 106 and the associated sub reference characters), 4 (structural of a neural network), and 5 (see at least reference character 502 where the obtained “first neural network” renders obvious the one received) as well as Paragraphs 18 – 21 (weights to be adjusted / learned in the neural network, 35 and 71 (first / initial network untrained a full-precision / maximum bit length used rendering obvious the “receive” step claimed of a neural network)];
execute a first quantization that applies a first sampling area to sample and quantize a numerical value that convolves an input, the numerical value to be calculated in a learning by the neural network model [Wang Figure 2 (see at least step “S210”) and 5 (see at least reference character “510”) as well as well as Paragraphs 23 – 25 (n bits fixed point number for weights are used) and Paragraphs 43 – 46; Wang 10 Figures 1, 4, and 5 (see at least reference characters 106 (including sub-reference characters), 108, 502, and 504) as well as Paragraphs 2 – 3 (invention applicable to CNNs / convolutional neural networks rendering obvious the “convolve an input” feature claimed even though one of ordinary skill in the art understanding scalar multiplication for scalar inputs renders obvious the “convolve” feature for a scalar / single input), 18 – 23 (CNNs as an input network where full—precision (e.g. 32-bit length numbers) are used as a first sampling area / first quantization area rendering obvious the features of the claim where many precisions (e.g. 18) are given for the sampling area and then quantized (e.g. Paragraph 21))],
using the quantized numerical value, perform the learning with respect to the neural network model to which the first quantization has been executed [Wang Figures 2 and 5 (see at least reference characters “S220” and “520”) as well as Paragraphs 24 – 25, 40 – 43 (preliminary training with overflow handing), 44 – 48 (preliminary training performed – to be combined with the processes of Wang 10 with more learning details) where the preliminary training of Wang may be modified by Wang 10 Figures 1 and 5 (see at least reference characters 106, 108, 110 (training data / training an initial network), 112 (adjusting the bit-width of the derived neural network), and 504) as well as Paragraphs 57 – 61 (learning to optimize the neural network to reduce bit widths of the weights / parameters), and 63 – 72 (learning loss discussed / criteria for the optimization or learning performed and the result of reduced bit widths)],
execute a second quantization that applies a second sampling area to sample and requantize the numerical value that was calculated by in the neural network model on which the learning has been performed thereby providing a bitwidth-reduced neural network model [Wang Figures 2, 3, 4 and 5 (see at least reference characters “S230”, “S240”, “530”, and “540”) as well as Paragraphs 26 – 29 (reduction / reducing the number of bits used for fixed point numbers and re-testing the using thus a different quantization than the initial quantization as well as the “m<n” requirement for second quantization using “m” bits and repeating the learning to determine convergence / accuracy with previous precisions / quantization), 40 – 41 (reducing the number of bits for weights thus rendering obvious changing the quantization of the weights), and 45 – 51 (adjusting the number of bits for the weights where the number of bits is smaller (see m<n requirement disclosed)) combinable with the bit reduction techniques in Wang 10 Figures 1 (see at least reference characters 106 (including sub reference characters, 504, and 506 (quantized parameters expressed with preferred values of the respective reduced bit-widths)) as well as Paragraphs 22 – 24, 52 – 58 (training and readjusting the sampling area to later requantize / adjusting the values and bit-widths used), 72 – 78 (second type of quantization performed on the reduced bit-width weights rendering obvious the “requantize” feature of the claim further explained in Paragraphs 62 – 68 (learning process / optimizing the bit-width reduced weights selected))], and
store the bitwidth-reduced neural network model to which the second quantization has been executed [Wang Figure 6 (see at least reference characters 601, 602, 603, and 611) as well as Paragraphs 2 – 3, and 57 – 62 (memories to store NN data (including a semiconductor memory to store the results from the bitwidth setting process to store the output from Figure 3 in Paragraphs 28 – 32)].
The motivation to combine Wang 10 with Wang is to combine features in the same / similar field of invention of machine learning / neural networks [Wang 10 Paragraphs 1 – 3] in order to improve the computational footprint (speed or memory considerations) [Wang 10 Paragraphs 2 – 3 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Wang and Wang 10 which will be used throughout the Rejection.

Regarding claim 2, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10.  The combination teaches
wherein the first sampling area and the second sampling area cover different ranges of values of the numerical value and the quantized numerical value, respectively [Wang Figures 2 – 5 (See at least reference characters “S230”, “S320”, “S330”, 530 as well as Paragraphs 28 – 30 (range of weight values to use a function of quantization / bit lengths), 32 – 34 (example range / distribution given), and 49 – 54 (ranges a function of number of bits used) where the sampling areas / requantize of Wang may be modified by Wang 10 Figures 1 (see at least reference characters 106 (including sub reference characters, 504, and 506 (different reduced bit-widths renders obvious the use of a second / different sampling area)) as well as Paragraphs 22 – 24, 52 – 58 (training and readjusting the sampling area to later requantize / adjusting the values and bit-widths used where shifts in sampling areas occur (e.g. weights may include negative values or positive only values)), 72 – 78 (requantization performed on the reduced bit-width weights rendering obvious the “requantize” feature of the claim further explained in Paragraphs 62 – 68 (learning process / optimizing the bit-width reduced weights selected and modifications to the sampling area made / range of consideration))].
Please see claim 1 for the motivation to combine Wang and Wang 10.

Regarding claim 7, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10.  The combination teaches
the numerical value to be calculated by the neural network model is at least one of a weighting factor and a feature map of a neural network [Wang Figures 1 – 5 as well as Paragraphs 23 – 25 (computing the weights and accuracy of the weights for a neural network where the parameters computed are rendered obvious being weights), 32 (updated beings for a NN), 38 (weight and gradients studied where gradients render obvious the feature map limitation of the claim), and 45].
Please see claim 1 for the motivation to combine Wang and Wang 10.

Regarding claim 14, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10.  The combination teaches
determining whether a learning loss of the bit-width reduced neural network model to which the second quantization has been executed is equal to or more than an arbitrary threshold [Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 62 – 67 and 72 (iterating weights / reduction as the information loss compared to a threshold / stopping criterion)],
when the learning loss is less than the arbitrary threshold, storing the bit-width reduced neural network model to which the second quantization has been executed is in a memory [Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 61 – 67 (information loss for comparison to affect weight selection as well) and 72 (iterating weights / reduction stops as the information loss is greater than a threshold / stopping criterion as excessive loss occurred)], and
when the learning loss is equal to or more than the arbitrary threshold, performing relearning on the bitwidth-reduced neural network model to which the second quantization has been executed [Wang Figures 2 – 5 (iterated through again) based on criteria of Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 61 – 67 (information loss for comparison to affect weight selection as well in which the Tables illustrate iterative algorithms to continue until excessive learning loss occurs) and 72 (iterating weights / reduction continues until as the information loss is greater than a threshold / stopping criterion as excessive loss occurred)].
Please see claim 8 for the motivation to combine Wang and Wang 10.

Regarding claim 15, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10.  The combination teaches
configuring a neural network in a semiconductor device by use of the bitwidth-reduced neural network model stored in the memory [Wang Figure 6 as well as 57 – 62 (semiconductor memories in Paragraph 59 taught as an implementation renders the pending limitation obvious to one of ordinary skill in the art); Wang 10 Figure 1 (see reference character 112 given as output for a neural network)].
Please see claim 8 for the motivation to combine Wang and Wang 10.

Claim(s) 3 – 6 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Wang 10 as applied to claims 1 and 8 (respectively) above, and further in view of Yoda, et al. (US PG PUB 2019/0114142 A1 referred to as “Yoda” throughout).
Regarding claim 10, see claims 3 and 7 (weights used to combine with claim 3 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 11, see claims 4 and 7 (weights used to combine with claim 4 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 12, see claims 5 and 7 (weights used to combine with claim 5 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 13, see claims 6 and 7 (weights used to combine with claim 6 “numerical value”) which are the apparatus claims performing the steps of the claimed method.

Regarding claim 3, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.  Yoda teaches additional changes in distribution considerations regarding weight determinations in neural networks in which overflow and truncation are considered to reduce the available weights and further suggest optimizing the weights used in the neural network to combine with Wang 10’s statistical analysis.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10 and Yoda’s distribution changes considerations in which overflow and truncation / underflow are used to affect the sampling area for weight selection of a neural network.  The combination teaches
computer is configured to [See claim 1 for citations of the claimed “computer”], perform the second quantization when, as a result of the learning, a change occurs in a distribution of the plurality of numerical values to be calculated [Wang Figures 3 and 4 as well as Paragraphs 32 (histogram generation for analysis such as min / max), 37 – 39 (range / outlier check), and 49 – 54 (range check such as overflow) to be supplemented by the distribution considerations and selection of second / requantization schemes as taught by Wang 10 in at least Figures 1 and 5 (see at least reference characters 106 (including sub reference characters), 112, 504, and 506) as well as Paragraphs 52 – 57 (discussion regarding quantization as a result of the distribution of weights selected / determination), 62 – 68 (distribution and range (thus rendering obvious changes in the distribution as the range changes) affecting the second quantization to perform (e.g. linear or non-linear) based on the change in distribution in Paragraphs 66 – 68 (the changes in the statistics affects quantization as the statistics / distribution changes affect the learning loss and thus selection of second quantization) and 75 – 79 (changes in statistics / distributions based on weights affect quantization / requantization)) where Wang 10’s distribution of weights may be performed in at least view of Yoda Figures 12, 30, and 33 (tallies of weights) as well as Paragraphs 102 – 109 (distribution of weight values analyzed) and 191 – 199 (analyzing distribution of weights affecting shifts in weights to use)].
Please see claim 1 for the motivation to combine Wang and Wang 10.
The motivation to combine Yoda with Wang 10 and Wang is to combine features in the same / related field of invention of deep learning / neural network processing and architecture considerations [Yoda Paragraphs 3 – 4] in order to improve processing speed and computation abilities of the arithmetic processors used to implement neural networks [Yoda Paragraphs 2 and 8 – 14 in which the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Wang, Wang 10, and Yoda which will be used throughout the Rejection.

Regarding claim 4, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.  Yoda teaches additional changes in distribution considerations regarding weight determinations in neural networks in which overflow and truncation are considered to reduce the available weights and further suggest optimizing the weights used in the neural network to combine with Wang 10’s statistical analysis.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10 and Yoda’s distribution changes considerations in which overflow and truncation / underflow are used to affect the sampling area for weight selection of a neural network.  The combination teaches
computer is further configured to [See claim 1 for citations of the claimed “computer”]:
perform the second quantization when, as a result of the learning, the quantized numerical value to be calculated overflows from the range of values in the first sampling area [Wang Figures 3 – 4 (see at least reference character S310) as well as Paragraphs 28 – 32 (overflow detection), 36 – 38 (scaling as a potential overflow fix and detection of overflow to adjust bit allocation), and 49 – 54 (see in particular steps iii) and v) where the range check is an obvious variants of the claimed overflow detection claimed) to be supplemented by the distribution considerations and selection of second / requantization schemes as taught by Wang 10 in at least Figures 1 and 5 (see at least reference characters 106 (including sub reference characters), 112, 504, and 506) as well as Paragraphs 52 – 57 (discussion regarding quantization as a result of the distribution and range of weights selected / determination and shifts in the range of weights), 62 – 68 (distribution and range affecting the second quantization to perform (e.g. linear or non-linear) based on the change in distribution in Paragraphs 66 – 68 (range / distribution affects quantization as the statistics / distribution changes affect the learning loss and thus selection of second quantization) and 75 – 79 (statistics / distributions including range based on weights affect quantization / requantization)) where Wang 10’s distribution of weights may be performed in at least view of Yoda Figures 12, 30, and 33 (tallies of weights) as well as Paragraphs 102 – 109 (distribution of weight values analyzed), 179 , and 191 – 199 (analyzing distribution of weights affecting shifts in weights to use and considers the ranges of weight values)].
Please see claim 3 for the motivation to combine Wang, Wang 10, and Yoda.

Regarding claim 5, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.  Yoda teaches additional changes in distribution considerations regarding weight determinations in neural networks in which overflow and truncation are considered to reduce the available weights and further suggest optimizing the weights used in the neural network to combine with Wang 10’s statistical analysis.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10 and Yoda’s distribution changes considerations in which overflow and truncation / underflow are used to affect the sampling area for weight selection of a neural network.  The combination teaches
the computer is further configured to [See claim 1 for citations of the claimed “computer”]:
set the second sampling area to cover a minimum value and a maximum value of the quantized numerical value to be calculated in the learning after the second quantization [Wang Figures 2, 3, and 5 (see at least reference characters 230, S320, S330, S340, and 530) as well as Paragraphs 28 – 32 (adjusting bits to a desired range), 38, 43, and 45 (suggested bit allocation) and 49 – 54 (step ii) updates performing the rest function for a second quantization area) where additionally Wang’s algorithm is modified by Wang 10 in at least Figures 1 and 5 (see at least reference characters 106 (including sub reference characters), 112, 504, and 506) as well as Paragraphs 52 – 57 (discussion regarding quantization as a result of the distribution and range of weights selected / determination and shifts in the range of weights with obvious maximum / minimum value considerations), 62 – 68 (distribution and range affecting the second quantization to perform (e.g. linear or non-linear) based on the change in distribution in Paragraphs 66 – 68 (range / distribution affects quantization as the statistics / distribution changes affect the learning loss and thus selection of second quantization) where the ranges are obvious to have a largest / maximum value and a smallest / minimum value) and 75 – 79 (statistics / distributions including range with maximum and minimum values based on weights affect quantization / requantization)) where Wang 10’s distribution of weights may be performed in at least view of Yoda Figures 12, 30 – 33 (tallies of weights) as well as Paragraphs 87, 102 – 109 (distribution of weight values analyzed),111 – 115 (maximum values and minimum values of weights), 127 – 131 (limiting weights to a maximum and minimum value to address over and underflow considerations), 151, 176 – 179, 191 – 199 (analyzing distribution of weights affecting shifts in weights to use and considers the ranges of weight values), and 350 – 352], and
sample values of the quantized numerical value to be calculated, at equal intervals across the second sampling area [Wang Paragraphs 32 – 38 (addressing expressing of numbers with a fixed bit length (rendering obvious equal intervals in the numbers used to one of ordinary skill in the art) and ranges to consider rendering obvious the sampling feature claimed); Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 52 – 57 and 62 – 64 (uniform quantization in an interval performed / option to perform); Yoda Figures 12, 30 – 33 (tallies of weights) as well as Paragraphs 87, 102 – 109 (distribution of weight values analyzed),111 – 115 (maximum values and minimum values of weights), 127 – 131 (limiting weights to a maximum and minimum value to address over and underflow considerations), 151, 176 – 179, 191 – 199 (analyzing distribution of weights affecting shifts in weights to use and considers the ranges of weight values where the sampling values / region in Figure 12 (as well as 30 and 33) shows the weight values with equal interval for sampling), and 350 – 352].
Please see claim 3 for the motivation to combine Wang, Wang 10, and Yoda.

Regarding claim 6, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang.  Yoda teaches additional changes in distribution considerations regarding weight determinations in neural networks in which overflow and truncation are considered to reduce the available weights and further suggest optimizing the weights used in the neural network to combine with Wang 10’s statistical analysis.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Wang 10 as a function of statistical analysis to incorporate into the learning (error propagation / back propagation) methods taught by Wang 10 and Yoda’s distribution changes considerations in which overflow and truncation / underflow are used to affect the sampling area for weight selection of a neural network.  The combination teaches
the computer is further configured to [See claim 1 for citations of the claimed “computer”]:
ignore samples with values outside a predetermined range of values for the numerical value to be calculated in the neural network [Wang Figures 2 – 5 as well as Paragraph 32 (range adjustment to make for future quantization areas and accuracy / range of using N-bit numbers rendering obvious the excluding values outside of the range being predetermined by the bit allocation to the numbers), 36 – 39 (outlier / overflow detection), and 49 – 54 (see at least step v) checking for outliers / values outside of the permitted range for weights); Wang 10 in at least Figures 1 and 5 (see at least reference characters 106 (including sub reference characters), 112, 504, and 506) as well as Paragraphs 52 – 57 (limiting range of weights selected / determination and shifts in the range of weights), 62 – 68 (distribution and range thus values outside of the distribution are ignores as an obvious variants) and 75 – 79; Yoda Figures 8 – 12 (overflow detection to affect weights used), and 30 – 33 (truncating weight ranges based on statistics gathered similar to Figure 12 teachings) as well as Paragraphs 86 – 87 (addressing overflow in weights used), 93 – 99 (documenting over / underflow occurrences), 104 – 114 (weights adjusted by overflow / underflow considerations by truncating or saturating the ends of the distribution of the weights), 126 – 130 (conversion of numbers / ignoring weights outside of the allowed range of consideration for selections), 178 – 182, and 192],
set the second sampling area to cover values between a minimum value and a maximum value in the predetermined range of values of the quantized numerical value to be calculated [Wang Figures 2, 3, and 5 (see at least reference characters 230, S320, S330, S340, and 530) as well as Paragraphs 28 – 32 (adjusting bits to a desired range), 38, 43, and 45 (suggested bit allocation) and 49 – 54 (step ii) updates performing the rest function for a second quantization area) where alternatively Wang 10 in at least Figures 1 and 5 (see at least reference characters 106 (including sub reference characters), 112, 504, and 506) as well as Paragraphs 52 – 57 (discussion regarding quantization as a result of the distribution and range of weights selected / determination and shifts in the range of weights with obvious maximum / minimum value considerations), 62 – 68 (distribution and range affecting the second quantization to perform (e.g. linear or non-linear) based on the change in distribution in Paragraphs 66 – 68 (range / distribution affects quantization as the statistics / distribution changes affect the learning loss and thus selection of second quantization) where the ranges are obvious to have a largest / maximum value and a smallest / minimum value) and 75 – 79 (statistics / distributions including range with maximum and minimum values based on weights affect quantization / requantization)) where Wang 10’s distribution of weights may be performed in at least view of Yoda Figures 12, 30 – 33 (tallies of weights and setting ranges) as well as Paragraphs 87, 102 – 109 (distribution of weight values analyzed),111 – 115 (maximum values and minimum values of weights to set bounds for requantization), 127 – 131 (limiting weights to a maximum and minimum value to address over and underflow considerations), 151, 176 – 179, 191 – 199 (analyzing distribution of weights affecting shifts in weights to use and considers the ranges of weight values), and 350 – 352], and
sample values of the quantized numerical value to be calculated at equal intervals across the second sampling area [Wang Paragraphs 32 – 38 (addressing expressing of numbers with a fixed bit length and ranges to consider rendering obvious the sampling feature claimed) additionally Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 52 – 57 and 62 – 64 (uniform quantization in an interval performed / option to perform); Yoda Figures 12, 30 – 33 (tallies of weights) as well as Paragraphs 87, 102 – 109 (distribution of weight values analyzed),111 – 115 (maximum values and minimum values of weights), 127 – 131 (limiting weights to a maximum and minimum value to address over and underflow considerations), 151, 176 – 179, 191 – 199 (analyzing distribution of weights affecting shifts in weights to use and considers the ranges of weight values where the sampling values / region in Figure 12 (as well as 30 and 33) shows the weight values with equal interval for sampling), and 350 – 352].
Please see claim 3 for the motivation to combine Wang, Wang 10, and Yoda.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yao, et al. (US PG PUB 2020/0380357 A1 referred to as “Yao” throughout) in Figure 20 and Paragraph 200 – 206 discloses similar algorithms to the one claimed for optimizing quantized weight selection.  Lee, et al. (US PG PUB 2018/0341857 A1 referred to as “Lee” throughout) teaches in Figure 5 updating the learning with quantized weights and clustering techniques.  Ji, et al. (US PG PUB 2016/0086078 A1 referred to as “Ji” throughout) teaches in Figures 8 – 11 outlier detection and formulas for uniform steps / sampling in the ranges based on the number of bits used.

References previously cited include: Oh (US Patent #5,845,051 referred to as “Oh” throughout) [Cited in Applicant’s March 7th, 2022 IDS]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487